DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 line 3 recites “plies the stack.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US Patent No. 8,708,845).
In Reference to Claims 1-5 and 9
Chuang teaches (Claim 1) A ball bat comprising a handle (item 12, fig’s 1 and 2) and a barrel attached to or continuous with the handle along a longitudinal axis of the bat (item 14, fig’s 1 and 2), the barrel having a barrel wall defining a hollow interior region of the barrel (column 3 lines 19-32), wherein the barrel wall comprises: two stacks of composite laminate plies (laminate plies on left and right side of item 60, fig. 7), wherein the two stacks are spaced apart from each other along the longitudinal axis to form a gap therebetween (gap where item 60 is located, fig. 7), wherein the gap extends to the hollow interior region of the barrel (fig. 7, column 7 line 65 - column 8 line 12 and column 8 lines 38-42 noting that the gap/ring can be located at three quarters, one quarter, within the hollow interior, “on or at the radial interior surface of the barrel,” or at any other radial location); and an appliance positioned in the gap between the stacks (item 60, fig. 7) [].
(Claim 2) wherein the appliance is a ring element (column 8 lines 8-9);
(Claim 3) wherein the ring element comprises a plastic material or a composite material (column 8 lines 19-26);
(Claim 4) wherein a first bond between the ring element and adjacent composite matrix material is weaker than a second bond between the composite laminate plies in each of the stacks (column 6 lines 17-44 teaches weaker bonding than the bond between regular plies, column 8 lines 38-42 teaches this feature may be used with the ring embodiment; column 9 lines 1-12 specifically teaches using a material for the ring that has a weaker bond than between the surrounding materials, i.e. plies);
(Claim 5) wherein a cross-section of the ring element is rectangular or square (fig. 7);
(Claim 9) wherein the appliance is a release ply (item 60, fig. 7, and column 8 lines 19-26).
Item 60 of Chuang does not specifically teach this appliance being exposed to the interior, however, alternate embodiments of Chuang teach (Claim 1) [an] appliance is exposed to the hollow interior region of the barrel (item 62, fig. 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the stiffening ring of Chuang exposed to the interior of the barrel as taught by the alternate stiffening ring of Chuang for the purpose of locating the ring so as to optimize the failure characteristics of the bat as desired as taught by Chuang (column 4 line 49 – column 5 line 7; column 7 line 65 – column 8 line 3; column 8 lines 27-43; and column 9 lines 36 - column 10 line 2), making the device operate in a more reliable manner, making the device more attractive to the users and manufacturers. 
	Further, the examiner notes that it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). And, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Chuang teaches that the failure appliance may be optionally located at a variety of radial locations within the barrel wall as well as on or at the interior surface of the barrel wall in order to optimize the failure plane when rolled (column 4 line 49 – column 5 line 7; column 7 line 65 – column 8 line 12; column 8 lines 27-43), merely claiming a particular location along, within, or at the inner surface of the barrel wall that would optimally perform this function is an obvious matter of engineering design choice, a matter of routine optimization, and is not a patentable advance. This is further evidenced by applicant’s disclosure, which also teaches a variety of appliances at a variety of locations within / throughout the barrel wall of a bat (fig’s 11, 13, 14, 15; paragraph 0060; appliance may be positioned adjacent to top or bottom skin or anywhere in between), which all operate similarly. Therefore, merely claiming a particular location within the wall would be an obvious matter of rearrangement of parts / optimization of the failure planes by routine experimentation and is not a patentable advance.  

In Reference to Claim 4
The examiner notes that it is believed that all of the limitations of claim 4 are taught in Chuang, as discussed above. Specifically, since the ring embodiment of item 60 of Chuang is contemplated as being used with the other failure inducing elements disclosed in Chuang (column 8 lines 38-42). However, in the alternate view that a weaker bond at the ring is not explicit in Chuang, an alternate rejection is set forth below:
Alternate components of Chuang teach (Claim 4) wherein a first bond between [a release] element and adjacent composite matrix material is weaker than a second bond between the composite laminate plies in each of the stacks (column 6 lines 17-44, 85% relative strength; and column 9 lines 1-7). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation ring of Chuang with the feature of making it with a relatively weak bond as taught by the alternate separation elements of Chuang for the purpose of optimizing the failure characteristics of the bat as desired as taught by Chuang (column 4 line 49 – column 5 line 7; column 7 line 65 – column 8 line 3; column 8 lines 27-43; and column 9 lines 36 - column 10 line 2), making the device operate in a more reliable manner, making the device more attractive to the users and manufacturers.

In Reference to Claim 8
	Chuang teaches all of claims 1 and 2 as discussed above. 
Element 60 of Chuang fails to disclose being oriented at an oblique angle of claim 8. 
Alternate release elements of Chuang teach (Claim 8) wherein a cross-section of [a release] element comprises an axis that is oriented at an oblique angle relative to the longitudinal axis of the bat (fig. 8, item 70 and column 8 lines 43-67; alternately, see column 5 lines 8-24 for teachings of angularly oriented release plys).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation ring element of Chuang with the feature of making it at an oblique angle as taught by the alternate separation elements of Chuang for the purpose of optimizing the failure plane as taught by Chuang (column 5 lines 40-58 and column 9 line 20 – column 10 line 2), allowing the bat to perform to desired characteristics while preventing tampering, making the device more useful and more attractive to the users and manufacturers. 
Further, the examiner notes that it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). And, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since many different shapes and orientations of release ply’s are taught in Chuang (fig’s 5-8, column 5 lines 8-24, column 6 lines 33-44, column 9 line 20 – column 10 line 2), merely claiming a particular orientation (at an oblique angle) is an obvious matter of engineering design choice, a matter of routine optimization, and is not a patentable advance. 

In Reference to Claims 9 and 10 
	Chuang teaches all of the limitations of claims 1 and 9 as discussed above. 
	Specifically, the examiner believes that item 60 can be considered a “ply,” broadly interpreted (a layer / ring of material within other layers). However, in the alternate view that item 60 may not be interpreted as a “ply,” an alternate rejection is set forth below. 
	Item 60 of Chuang fails to teach the shape of claim 10. 
Alternate components of Chuang teach (Claim 9) wherein [an] appliance is a release ply (column 5 lines 8-24, column 7 lines 18-47, column 8 lines 23-26, and column 9 lines 1-12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the separation element of Chuang in the form of a release ply as taught by the alternate separation elements / separation ply’s of Chuang for the purpose of allowing the bat to be customized for the particular user goals of the bat as taught by Chuang (column 9 line 36 – column 10 line 2), allowing the bat to perform to desired characteristics while preventing tampering, making the device more useful and attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material or item based on its suitability for its intended purpose is an obvious matter of engineering design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since Chuang teaches that any of a wide variety of materials, plys, rings, fillers, or other elements can be used in the release ply section, merely selecting a particular type of element as the ring element is an obvious matter of engineering design choice, and is not a patentable distinction. 
	Further still, the examiner notes that it has been held that changes in shape are obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). And, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since many different shapes and orientations of release ply’s are taught in Chuang (fig’s 5-8, column 5 lines 8-24, column 6 lines 33-44, column 9 line 20 – column 10 line 2), merely claiming a particular shape (longer in the transverse direction) is an obvious matter of engineering design choice, a matter of routine optmization, and is not a patentable advance. 

In Reference to Claim 11, 15, and 16
 	Chuang teaches (Claim 11) A ball bat comprising a barrel with a composite laminate (column 3 lines 33-43 and fig. 7), wherein the composite laminate comprises: a stack of composite laminate plies (laminate plies on left and right side of item 60, fig. 7); a discontinuity in the stack (item 60 creates discontinuity between stacks on right and left side of item 60 located, fig. 7), the discontinuity forming a gap that extends to a hollow interior region of the barrel (gap where item fig. 7 is located, column 7 line 65 - column 8 line 12 and column 8 lines 38-42 noting that the gap/ring can be located at three quarters, one quarter, within the hollow interior, “on or at the radial interior surface of the barrel,” or at any other radial location); and a ring element positioned in the gap (item 60, fig. 7); 
(Claim 15) wherein a cross-section of the ring element is rectangular or square (fig. 7).
(Claim 16) wherein a first bond between the ring element and adjacent composite matrix material is weaker than a second bond between the composite laminate plies the stack (column 6 lines 17-44 teaches weaker bonding than the bond between regular plies, column 8 lines 38-42 teaches this feature may be used with the ring embodiment; column 9 lines 1-12 specifically teaches using a material for the ring that has a weaker bond than between the surrounding materials, i.e. plies).
Item 60 of Chuang does not specifically teach this appliance being exposed to the interior, however, alternate embodiments of Chuang teach (Claim 1) [a] ring element is exposed to the hollow interior region of the barrel (item 62, fig. 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the stiffening ring of Chuang exposed to the interior of the barrel as taught by the alternate stiffening ring of Chuang for the purpose of locating the ring so as to optimize the failure characteristics of the bat as desired as taught by Chuang (column 4 line 49 – column 5 line 7; column 7 line 65 – column 8 line 3; column 8 lines 27-43; and column 9 lines 36 - column 10 line 2), making the device operate in a more reliable manner, making the device more attractive to the users and manufacturers. 
	Further, the examiner notes that it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). And, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Chuang teaches that the failure appliance may be optionally located at a variety of radial locations within the barrel wall as well as on or at the interior surface of the barrel wall in order to optimize the failure plane when rolled (column 4 line 49 – column 5 line 7; column 7 line 65 – column 8 line 12; column 8 lines 27-43), merely claiming a particular location along, within, or at the inner surface of the barrel wall that would optimally perform this function is an obvious matter of engineering design choice, a matter of routine optimization, and is not a patentable advance. This is further evidenced by applicant’s disclosure, which also teaches a variety of appliances at a variety of locations within / throughout the barrel wall of a bat (fig’s 11, 13, 14, 15; paragraph 0060; appliance may be positioned adjacent to top or bottom skin or anywhere in between), which all operate similarly. Therefore, merely claiming a particular location within the wall would be an obvious matter of rearrangement of parts / optimization of the failure planes by routine experimentation and is not a patentable advance.  

In Reference to Claim 14
Chuang teaches all of claim 11 as discussed above. 
Element 60 of Chuang fails to disclose being oriented at an oblique angle of claim 14. 
Alternate release elements of Chuang teach (Claim 14) wherein a cross-section of [a release] element comprises an axis that is oriented at an oblique angle relative to the longitudinal axis of the bat (fig. 8, item 70 and column 8 lines 43-67; alternately, see column 5 lines 8-24 for teachings of angularly oriented release plies).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation ring element of Chuang with the feature of making it at an oblique angle as taught by the alternate separation elements of Chuang for the purpose of optimizing the failure plane as taught by Chuang (column 5 lines 40-58 and column 9 line 20 – column 10 line 2), allowing the bat to perform to desired characteristics while preventing tampering, making the device more useful and more attractive to the users and manufacturers. 
Further, the examiner notes that it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). And, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since many different shapes and orientations of release ply’s are taught in Chuang (fig’s 5-8, column 5 lines 8-24, column 6 lines 33-44, column 9 line 20 – column 10 line 2), merely claiming a particular orientation (at an oblique angle) is an obvious matter of engineering design choice, a matter of routine optimization, and is not a patentable advance. 

In Reference to Claim 16
The examiner notes that it is believed that all of the limitations of claim 16 are taught in Chuang, as discussed above. Specifically, since the ring embodiment of item 60 of Chuang is contemplated as being used with the other failure inducing elements disclosed in Chuang (column 8 lines 38-42). However, in the alternate view that a weaker bond at the ring is not explicit in Chuang, an alternate rejection is set forth below:
Alternate components of Chuang teach (Claim 16) (Claim 16) wherein a first bond between [a release] element and adjacent composite matrix material is weaker than a second bond between the composite laminate plies the stack (column 6 lines 17-44, 85% relative strength; and column 9 lines 1-7). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation ring of Chuang with the feature of making it with a relatively weak bond as taught by the alternate separation elements of Chuang for the purpose of optimizing the failure characteristics of the bat as desired as taught by Chuang (column 4 line 49 – column 5 line 7; column 7 line 65 – column 8 line 3; column 8 lines 27-43; and column 9 lines 36 - column 10 line 2), making the device operate in a more reliable manner, making the device more attractive to the users and manufacturers.

In Reference to Claims 17-19
 	Chuang teaches (Claim 17) A ball bat comprising: a handle (item 12, fig’s 1 and 2); a barrel attached to or continuous with the handle along a longitudinal axis of the bat (item 14, fig’s 1 and 2), the barrel having a barrel wall formed at least in part by a plurality of composite laminate plies (column 3 lines 33-43 and fig. 7); and a separation ply positioned in a gap between two or more of the composite laminate plies (item 60 between plies on left and right of item 60, fig. 7); wherein the gap extends to a hollow interior region of the barrel (gap where item fig. 7 is located, column 7 line 65 - column 8 line 12 and column 8 lines 38-42 noting that the gap/ring can be located at three quarters, one quarter, within the hollow interior, “on or at the radial interior surface of the barrel,” or at any other radial location); 
(Claim 18) wherein the separation ply comprises a release ply (item 60, fig. 7, and column 8 lines 19-26);
(Claim 19) further comprising an outwardly facing skin facing away from the barrel (top / external layer in fig. 7).
Item 60 of Chuang does not specifically teach this separation ply being exposed to the interior, however, alternate embodiments of Chuang teach (Claim 17) [an] appliance is exposed to the hollow interior region of the barrel (item 62, fig. 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the release ply of Chuang exposed to the interior of the barrel as taught by the alternate release element of Chuang for the purpose of locating the element so as to optimize the failure characteristics of the bat as desired as taught by Chuang (column 4 line 49 – column 5 line 7; column 7 line 65 – column 8 line 3; column 8 lines 27-43; and column 9 lines 36 - column 10 line 2), making the device operate in a more reliable manner, making the device more attractive to the users and manufacturers. 
	Further, the examiner notes that it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). And, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Chuang teaches that the failure appliance may be optionally located at a variety of radial locations within the barrel wall as well as on or at the interior surface of the barrel wall in order to optimize the failure plane when rolled (column 4 line 49 – column 5 line 7; column 7 line 65 – column 8 line 12; column 8 lines 27-43), merely claiming a particular location along, within, or at the inner surface of the barrel wall that would optimally perform this function is an obvious matter of engineering design choice, a matter of routine optimization, and is not a patentable advance. This is further evidenced by applicant’s disclosure, which also teaches a variety of appliances at a variety of locations within / throughout the barrel wall of a bat (fig’s 11, 13, 14, 15; paragraph 0060; appliance may be positioned adjacent to top or bottom skin or anywhere in between), which all operate similarly. Therefore, merely claiming a particular location within the wall would be an obvious matter of rearrangement of parts / optimization of the failure planes by routine experimentation and is not a patentable advance.  

In Reference to Claim 20
Chuang teaches all of claim 17 as discussed above. 
Element 60 of Chuang fails to disclose being oriented at an oblique angle of claim 20. 
Alternate release elements of Chuang teach (Claim 20) wherein an axis of [a] gap is oriented at an oblique angle relative to the longitudinal axis of the bat. (fig. 8, item 70 and column 8 lines 43-67; alternately, see column 5 lines 8-24 for teachings of angularly oriented release plies).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation ring element of Chuang with the feature of making it at an oblique angle as taught by the alternate separation elements of Chuang for the purpose of optimizing the failure plane as taught by Chuang (column 5 lines 40-58 and column 9 line 20 – column 10 line 2), allowing the bat to perform to desired characteristics while preventing tampering, making the device more useful and more attractive to the users and manufacturers. 
Further, the examiner notes that it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). And, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since many different shapes and orientations of release ply’s are taught in Chuang (fig’s 5-8, column 5 lines 8-24, column 6 lines 33-44, column 9 line 20 – column 10 line 2), merely claiming a particular orientation (at an oblique angle) is an obvious matter of engineering design choice, a matter of routine optimization, and is not a patentable advance. 

In Reference to Claims 17-20
Chuang teaches all of the limitations of claims 17 and 18 as discussed above. 
Specifically, the examiner believes that item 60 can be considered a “ply,” broadly interpreted (a layer / ring of material within other layers). However, in the alternate view that item 60 may not be interpreted as a “ply,” an alternate rejection is set forth below. 
Alternate components of Chuang teach (Claim 17) a separation ply (column 5 lines 8-24, column 7 lines 18-47, column 8 lines 23-26, and column 9 lines 1-12); 
(Claim 18) wherein the separation ply comprises a release ply (column 5 lines 8-24, column 7 lines 18-47, column 8 lines 23-26, and column 9 lines 1-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the separation element of Chuang in the form of a release ply as taught by the alternate separation elements / separation ply’s of Chuang for the purpose of allowing the bat to be customized for the particular user goals of the bat as taught by Chuang (column 9 line 36 – column 10 line 2), allowing the bat to perform to desired characteristics while preventing tampering, making the device more useful and attractive to the users. 
Further, the examiner notes that it has been held that selection of a known material or item based on its suitability for its intended purpose is an obvious matter of engineering design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since Chuang teaches that any of a wide variety of materials, plys, rings, fillers, or other elements can be used in the release ply section, merely selecting a particular type of element as the ring element is an obvious matter of engineering design choice, and is not a patentable distinction. 
Further still, the examiner notes that it has been held that changes in shape are obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). And, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since many different shapes and orientations of release ply’s are taught in Chuang (fig’s 5-8, column 5 lines 8-24, column 6 lines 33-44, column 9 line 20 – column 10 line 2), merely claiming a particular shape is an obvious matter of engineering design choice, a matter of routine optimization, and is not a patentable advance. 

Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. in view of Vander Pol et al. (US PGPub. No. 2011/0287875 A1).
In Reference to Claims 6 and 7
 	Chuang teaches all of claims 1 and 2 as discussed above. 
	Chuang further teaches (Claim 6) wherein a cross-section of the ring element is [rectangular].
(Claim 7) wherein a cross-section of the ring element is [rectangular].
Chuang fails to teach the feature of the ring having a triangular or t-shaped cross section. 
Vander Pol teaches a bat construction with (claims 6/7) a ring that has a triangular or t-shaped cross section (table 1 and claim 14).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bat construction ring of Chuang with the feature of making its cross section triangular or t-shaped as taught by the bat construction ring of Vander Pol for the purpose of allowing a user / creator to further adjust the material properties of the bat as taught by Vander Pol (paragraphs 0032-0034), giving the bat more desirable performance and failure characteristics, making the bat more attractive to the manufactures and users. 
	Further, the examiner notes that it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). And, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since many different cross sections are disclosed to produce many different material properties in Vander Pol (table 1), and since many different shapes and orientations of release ply’s are taught in Chuang (fig’s 5-8, column 5 lines 8-24, column 6 lines 33-44, column 9 line 20 – column 10 line 2), merely claiming a triangular, t-shaped, square, rectangular, or any other particular shaped cross section to the ring is an obvious matter of engineering design choice, is a matter of routine optimization, and is not a patentable advance. 

In Reference to Claims 12 and 13
	Chuang teaches all of claim 11 as discussed above. 
	Chuang further teaches (Claim 12) wherein a cross-section of the ring element is [rectangular].
(Claim 13) wherein a cross-section of the ring element is [rectangular].
Chuang fails to teach the feature of the ring having a triangular or t-shaped cross section. 
Vander Pol teaches a bat construction with (claims 12/13) a ring that has a triangular or t-shaped cross section (table 1 and claim 14).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bat construction ring of Chuang with the feature of making its cross section triangular or t-shaped as taught by the bat construction ring of Vander Pol for the purpose of allowing a user / creator to further adjust the material properties of the bat as taught by Vander Pol (paragraphs 0032-0034), giving the bat more desirable performance and failure characteristics, making the bat more attractive to the manufactures and users. 
	Further, the examiner notes that it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). And, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since many different cross sections are disclosed to produce many different material properties in Vander Pol (table 1), and since many different shapes and orientations of release ply’s are taught in Chuang (fig’s 5-8, column 5 lines 8-24, column 6 lines 33-44, column 9 line 20 – column 10 line 2), merely claiming a triangular, t-shaped, square, rectangular, or any other particular shaped cross section to the ring is an obvious matter of engineering design choice, is a matter of routine optimization, and is not a patentable advance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711